 

Exhibit 10.2

 



DISTRIBUTION AND LICENSE AGREEMENT

 

 

 

THIS DISTRIBUTION AND LICENSE AGREEMENT (this “Agreement”) is entered into this
10th__ day of November, 2015 by and between MAGNEGAS CORPORATION, a Delaware
corporation (“MagneGas” or “LICENSOR”), with an address of 150 Rainville Road,
Tarpon Springs, FL 34689, Attn: Ermanno Santilli, CEO and GREEN ARC SUPPLY,
L.L.C., a Louisiana limited liability company (“LICENSEE” or “DISTRIBUTOR”),
with an address of 1845 Highway 3062, Homer, LA 71040, Attn: Clinton Rafe Dean,
Manager.

 

W I T N E S S E T H:

 

WHEREAS, LICENSOR is the sole and exclusive owner of the Trademarks and Patents
identified more fully in Exhibit “A” attached hereto (the Trademarks and
Patents, together with the Know-How (as defined in Exhibit “A”), are referred to
collectively as the “IP”); and

 

WHEREAS, LICENSOR has the power and authority to grant to LICENSEE the right,
privilege and license to use the IP to manufacture, market, distribute and sell
the goods and/or services covered by the IP (the “Licensed Products”); and

 

WHEREAS, LICENSEE has represented that it has the ability to use the IP to
manufacture, market, distribute and sell the Licensed Products in the Territory
identified in Exhibit “A” attached hereto (the "Territory"); and

 

WHEREAS, LICENSEE desires to obtain from LICENSOR a license to use the IP to
manufacture, market, distribute and sell the Licensed Products in the Territory;
and

 

WHEREAS, as a condition to this Agreement, MagneGas and LICENSEE have entered
into a Gasifier Purchase Agreement of even date herewith (the “Purchase
Agreement”), pursuant to which LICENSEE has purchased from MagneGas a MagneGas
gasification system having the specifications more particularly set forth
therein (the “Gasifier”), which LICENSEE will use to manufacture and promote the
sale of Licensed Products under the terms of this Agreement;

 

WHEREAS, the purpose of this Agreement is to set forth the terms and conditions
upon which LICENSEE will manufacture, market, distribute and sell the Licensed
Products in the Territory and the respective duties, obligations, and
responsibilities of each of the parties hereto; and

 

WHEREAS, the parties acknowledge and agree that the Purchase Agreement and this
Agreement are mutually conditioned on their contemporaneous execution and that
LICENSOR and LICENSEE are voluntarily entering into this Agreement.

 

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, the parties, each intending to be legally bound hereby, do promise and
agree as follows.

 



  

 

  

1. LICENSE GRANT

 

a. As of the date of this Agreement, and conditioned upon the simultaneous
execution and delivery of the Purchase Agreement, and further conditioned upon
the payment by LICENSEE and receipt by MagneGas of the Purchase Price on the
terms provided for in the Purchase Agreement (simultaneous payment of one-half
the Purchase Price at the execution hereof, the balance in installments as more
particularly set forth in the Purchase Agreement), LICENSOR hereby grants to
LICENSEE, for a term of ten (10) years from the Commissioning Date (as defined
in the Purchase Agreement, i.e., the date upon which LICENSOR certifies the
Gasifier as operational in accordance with the Purchase Agreement) unless
earlier terminated as provided herein (the “Term”), and LICENSEE hereby accepts,
a license to use the IP to manufacture, market, distribute and sell the Licensed
Products in the Territory.

 

b. LICENSOR hereby grants to LICENSEE, for the Term, and LICENSEE hereby
accepts, a license to use, manufacture, have manufactured, sell, distribute and
advertise the Licensed Products in the Territory.

 

c. As stated in Exhibit “A”, the license granted to LICENSEE herein is only for
the manufacture, marketing, distribution and sale of MagneGas fuel for use in
metal cutting or welding. This license specifically excludes co-combustion or
sterilization business lines.

 

d. The license granted herein to LICENSEE shall be exclusive only in accordance
with the terms specified in Exhibit “A”.

 

e. The parties agree that this license shall pertain only to the IP and the
Licensed Products and does not extend to any other mark, product or service.

 

f. LICENSEE may not grant any sublicenses to any third party without the prior
express written consent of LICENSOR.

 

g. LICENSEE shall not make or authorize any use, direct or indirect, of the IP
and/or the Licensed Products outside of the Territory or for purposes other than
those expressly provided in this Agreement.

 

h. LICENSEE will not knowingly sell the Licensed Products to persons who intend
or are likely to resell them outside of the Territory or for purposes other than
those allowed under the license in this Agreement.

 

2. DISTRIBUTION TERMS

 

a. The parties agree and acknowledge that the simultaneous execution and
delivery of the Purchase Agreement, and the payment by LICENSEE and receipt by
MagneGas of the Purchase Price on the terms provided for in the Purchase
Agreement (simultaneous payment of one-half the Purchase Price at the execution
hereof, the balance in installments as more particularly set forth in the
Purchase Agreement), constitute full and adequate consideration for the receipt
by LICENSEE of the exclusive rights to the Territory defined herein.

 



 2 

 

 



b. Maintenance of the exclusive license granted herein to LICENSEE, and
expansion of these exclusive rights and associated rights to purchase
gasification units in the future, shall be governed by the terms and conditions
set forth in Section 3 of Exhibit “A” attached hereto.

 

3. Solicitation and Sales Outside the Territory.

 

a. Unless otherwise agreed by MagneGas, DISTRIBUTOR shall not purposefully
solicit orders for sales of Licensed Products from persons outside of the
Territory. For purposes of this Agreement, solicitations for sales of Licensed
Products that are accessible to persons outside of the Territory, but that are
not specifically directed towards such persons, shall not constitute
solicitations for sales of Licensed Products outside of the Territory.
Notwithstanding the foregoing, sales may be made to customers maintaining their
principal offices outside the Territory with prior written approval from
MagneGas.

 

b. DISTRIBUTOR shall have the authority to appoint affiliated sub-agents,
sub-distributors and other persons to assist it in marketing and selling
Licensed Products hereunder, or to otherwise perform any of DISTRIBUTOR's
obligations hereunder, provided that DISTRIBUTOR has adequately trained such
persons and provides reasonable oversight of such persons.

 

c. DISTRIBUTOR shall use its reasonable efforts to maximize sales and
distribution of Licensed Products to customers purchasing in the Territory.

 

d. DISTRIBUTOR, at its sole cost and expense, will manufacture Licensed Products
using only one or more 100KW or larger Vertical Gasification Recyclers
manufactured by MagneGas based on Plasma Arc Flow technology for the
gasification of various liquids such as ethylene glycol and other hydrocarbon
liquids. The Licensed Products shall be manufactured to meet the LICENSOR’s
product quality standards and specifications. No Licensed Products failing to
meet the product quality standards and specifications will be sold or
distributed using or otherwise in association with the LICENSOR’s IP.
Notwithstanding any provision to the contrary, failure of DISTRIBUTOR to comply
with this Section shall be deemed a material breach of this Agreement.

 

e. DISTRIBUTOR shall have full and complete discretion to establish terms and
conditions of sale of Licensed Products to its customers, including pricing.

 

f. DISTRIBUTOR will ensure all Licensed Products packaging and labeling will be
in compliance with all packaging and labeling laws and regulations for the
marketing, sale and use of the Licensed Products in all geographic regions
within the Territory. Without limiting the foregoing, DISTRIBUTOR, and not
MagneGas, will be responsible for all packaging and labeling compliance for any
amount of Licensed Products shipped in bulk and repackaged after delivery to
customers.

 



 3 

 

  

g. DISTRIBUTOR represents that it has adequate capacity to package and label
Licensed Products, in compliance with applicable legal requirements and with the
requirements of this Agreement, provided MagneGas delivers to DISTRIBUTOR
instructions reasonably required to perform packaging and labeling services to
order. MagneGas shall have no other responsibilities in respect of packaging or
labeling of Licensed Products.

 

h. DISTRIBUTOR will be responsible for and will prepare all documentation
necessary for distribution of Licensed Products in and to the Territory. All
Licensed Product will be packed and shipped in a commercially reasonable manner,
consistent with industry standards, and in compliance with applicable law.

 

i. All payments of any kind to MagneGas, including but not limited to payments
of Royalties to MagneGas, shall be calculated and paid in U.S. Dollars. All
payments shall be paid by wire transfer of immediately available funds to an
account at SunTrust Bank as specified by MagneGas to DISTRIBUTOR.

 

j. Unless otherwise specified herein or agreed by the parties hereto in writing,
DISTRIBUTOR shall be solely responsible for responding to all inquiries,
complaints, and other communications with or from persons who purchase or are
contemplating the purchase of Licensed Products in the Territory through or
based on orders solicited or being solicited by DISTRIBUTOR hereunder. MagneGas
shall use commercially reasonable efforts to promptly respond to inquiries by
DISTRIBUTOR in addressing such inquiries, complaints, and other communications
and will cooperate with DISTRIBUTOR to resolve any problems or issues that may
have arisen. Should DISTRIBUTOR require MagneGas’ assistance in connection with
performing such activities, MagneGas shall provide, at DISTRIBUTOR’s cost, such
assistance as DISTRIBUTOR may reasonably request.

 

4. EXTENSION OF THE TERM

 

LICENSEE shall have two (2) successive options to extend the Term, each for an
additional period of ten (10) years. Each option to extend the Term may be
exercised by LICENSEE by giving written notice thereof to LICENSOR at any time
during the last year of the then current Term; provided, that it shall be a
condition to the exercise of the first such option that LICENSEE shall have sold
not less than an average of seven thousand eight hundred (7,800) cubic feet of
MagneGas fuel per week during the period beginning on the third anniversary of
the Commissioning Date (as defined in the Purchase Agreement) and ending on the
date of exercise of the first such option; and provided further, that it shall
be a condition to the exercise of the second such option that LICENSEE shall
have sold not less than an average of seven thousand eight hundred (7,800) cubic
feet of MagneGas fuel per week during the period beginning on the first day of
the second 10-year Term and ending on the date of exercise of the second such
option. For clarification purposes, the foregoing paragraph relates solely to
the extension of the Term without exclusive distribution rights; the
requirements for Licensee’s maintenance of exclusivity after the fourth year of
the initial Term are set forth on Exhibit A hereto.

 



 4 

 

  

5. COMPENSATION

 

a.In consideration for the licenses granted hereunder, LICENSEE agrees to pay to
LICENSOR during the Term of this Agreement a royalty in the amount of One Dollar
($1.00) per one hundred four (104) cubic feet of MagneGas fuel sold by LICENSEE
(the “Royalty”).

 

b.The Royalty owed LICENSOR shall be calculated on a quarterly calendar basis
(the "Royalty Period") and shall be payable no later than thirty (30) days after
the termination of the preceding full calendar quarter, i.e., commencing on the
first (1st) day of January, April, July and October with the exception of the
first and last calendar quarters which may be "short" depending upon the
effective date of this Agreement.

 

c.With each Royalty payment, LICENSEE shall provide LICENSOR with a written
royalty statement in a form reasonably acceptable to LICENSOR. Such statements
shall be furnished to LICENSOR whether or not any Licensed Products were sold
during the Royalty Period.

 

d.A Royalty obligation shall accrue upon the sale of the Licensed Products
regardless of the time of collection by LICENSEE. For purposes of this
Agreement, a Licensed Product shall be considered "sold" upon the date when such
Licensed Product is billed, invoiced, shipped, or paid for, whichever event
occurs first.

 

e.The receipt or acceptance by LICENSOR of any royalty statement, or the receipt
or acceptance of any royalty payment made, shall not prevent LICENSOR from
subsequently challenging the validity or accuracy of such statement or payment.

 

f.Upon expiration or termination of this Agreement, all Royalty obligations
shall be accelerated and shall immediately become due and payable.

 

g.LICENSEE's obligations for the payment of a Royalty shall survive expiration
or termination of this Agreement and will continue for so long as LICENSEE
continues to manufacture, sell or otherwise market the Licensed Products.

 

h.Late payments shall incur interest at the rate of ONE PERCENT (1%) per month
from the date such payments were originally due.

 

6. AUDIT

 

a.LICENSOR shall have the right, upon at least five (5) days written notice and
no more than once per calendar year, to inspect LICENSEE's books and records and
all other documents and material in the possession of or under the control of
LICENSEE with respect to the subject matter of this Agreement at the place or
places where such records are normally retained by LICENSEE. LICENSOR shall have
free and full access thereto for such purposes and shall be permitted to make
copies thereof and extracts therefrom.

 



 5 

 

  

b.In the event that such inspection reveals a discrepancy in the amount of
Royalty owed LICENSOR from what was actually paid, LICENSEE shall pay such
discrepancy, plus interest, calculated at the rate of ONE AND ONE-HALF PERCENT
(1 1/2%) per month. In the event that such discrepancy is in excess of ONE
THOUSAND UNITED STATES DOLLARS ($1,000.00), LICENSEE shall also reimburse
LICENSOR for the cost of such inspection including any attorney's fees incurred
in connection therewith.

 

c.All books and records relative to LICENSEE's obligations hereunder shall be
maintained and kept accessible and available to LICENSOR for inspection for at
least three (3) years after termination of this Agreement.

 

7. WARRANTIES AND OBLIGATIONS

 

a.LICENSOR represents and warrants that it has the right and power to grant the
licenses granted herein and that there are no other agreements with any other
party in conflict herewith. LICENSOR represents and warrants that the IP
licensed to LICENSEE herein constitutes all of the intellectual property in
which LICENSEE is required to have rights in order to manufacture, market,
distribute and sell the Licensed Products.

 

b.LICENSEE represents and warrants that it will use commercially reasonable
efforts to promote, market, sell, and distribute the Licensed Products.

 

c.LICENSEE shall be solely responsible for the manufacture, production, sale,
and distribution of the Licensed Products pursuant to this Agreement, and will
bear all related costs associated therewith.

 

8. NOTICES, QUALITY CONTROL AND SAMPLES

 

a.The licenses granted hereunder are conditioned upon LICENSEE's full and
complete compliance with the marking provisions of the patent and trademark laws
of the United States, which will be assumed to have been complied with upon
LICENSEE’s compliance with the instructions and directions of LICENSOR with
respect to packaging marks.

 

b.The Licensed Products, as well as all promotional, packaging, and advertising
material relative thereto, shall include all appropriate legal notices as
required by governing agencies and LICENSOR.

 

c.The LICENSEE agrees to permit LICENSOR or its representative to inspect the
facilities where the Licensed Products are being manufactured and packaged.

 

9. NOTICE AND PAYMENT

 

a.Any notice required to be given pursuant to this Agreement shall be in writing
and delivered personally to the other designated party at the above stated
address or mailed by certified or registered mail, return receipt requested or
delivered by a recognized national overnight courier service.

 

b.Either party may change the manner to which notice or payment is to be sent by
written notice, such as by email, in accordance with the provisions of this
paragraph.

 



 6 

 

  

10. PATENTS AND TRADEMARKS

 

a.LICENSOR shall maintain in its own name and at its own expense, appropriate
protection for the IP.

 

b.It is understood and agreed that LICENSOR shall retain all right, title and
interest in the IP as well as any modifications made to the Trademarks by
LICENSEE.

 

c.The parties agree to execute any documents reasonably requested by the other
party to effect any of the above provisions.

 

d.LICENSEE acknowledges LICENSOR's exclusive rights in the IP and, further,
acknowledges that the IP is unique and original to LICENSOR and that LICENSOR is
the owner thereof. LICENSEE shall not, at any time during or after the effective
Term of the Agreement dispute or contest, directly or indirectly, LICENSOR's
exclusive right and title to the IP or the validity thereof.

 

e.LICENSEE acknowledges that the Trademarks have acquired secondary meaning.

 

f.LICENSEE agrees that its use of the Trademarks inures to the benefit of
LICENSOR and that the LICENSEE shall not acquire any rights in the Trademarks.

 

11. TERMINATION

 

The following termination rights are in addition to the termination rights that
may be provided elsewhere in this Agreement:

 

LICENSOR shall have the right to immediately terminate this Agreement by giving
written notice to LICENSEE in the event that LICENSEE does any of the following:

 

a. files a petition in bankruptcy or is adjudicated bankrupt or insolvent, or
makes an assignment for the benefit of creditors, or an arrangement pursuant to
any bankruptcy law, or if LICENSEE discontinues its business or a receiver is
appointed for LICENSEE or for LICENSEE’s business and such receiver is not
discharged within thirty (30) days; or

 

b. breaches any of the provisions of this Agreement relating to the unauthorized
assertion of rights in the IP; or

 



 7 

 

  

c. fails, after receipt of written notice from LICENSOR, to immediately
discontinue the distribution or sale of the Licensed Products or the use of any
packaging or promotional material which does not contain the requisite legal
legends; or

 

d. fails to make timely payment of Royalties when due two or more times during
any twelve-month period, in each case after having been given written notice of
such default and having failed to cure same within ten (10 days after receipt of
such written notice.

 

12. POST TERMINATION RIGHTS

 

Upon the expiration or termination of this Agreement, all of the rights of
LICENSEE under this Agreement shall forthwith terminate and immediately revert
to LICENSOR and LICENSEE shall immediately discontinue all use of the IP at no
cost whatsoever to LICENSOR.

 

13. GOOD WILL

 

LICENSEE recognizes the value of the good will associated with the Trademarks
and acknowledges that the Trademarks and all rights therein including the good
will pertaining thereto, belong exclusively to LICENSOR.

 

14. INDEMNITY

 

LICENSEE agrees to defend and indemnify LICENSOR, its officers, directors,
agents and employees, against all costs, expenses and losses (including
reasonable attorneys' fees and costs) incurred through claims of third parties
against LICENSOR based on the manufacture or sale of the Licensed Products by
LICENSEE including, but not limited to, actions founded on product liability.

 

15. JURISDICTION AND DISPUTES

 

a. This Agreement shall be governed in accordance with the laws of the State of
Florida.

 

b. All disputes under this Agreement shall be resolved by the courts of the
State of Florida, including the United States District Court for the Middle
District of Florida, and the parties all consent to the jurisdiction of such
courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to it.

 

16. AGREEMENT BINDING ON SUCCESSORS

 

The provisions of this Agreement shall be binding on and shall inure to the
benefit of the parties hereto, and their heirs, administrators, successors and
assigns.

 

17. WAIVER

 

No waiver by either party of any default shall be deemed as a waiver of prior or
subsequent default of the same or other provisions of this Agreement.

 



 8 

 

  

18. SEVERABILITY

 

If any term, clause, or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause or provision and such invalid term,
clause or provision shall be deemed to be severed from the Agreement.

 

19. NO JOINT VENTURE

 

Neither party is, nor will be deemed to be, an agent, legal representative,
joint venture, partner, or employee of the other party for any purpose. Neither
party will be entitled to (a) enter into any contracts in the name of or on
behalf of the other Party, (b) pledge the credit of the other party in any way
or hold itself out as having authority to do so, or (c) make commitments or
incur any charges or expenses for or in the name of the other party. Each party
shall be solely responsible for payment of all compensation owed to its
personnel (and all tax withholding with respect thereto), including payment, if
any, of employment-related taxes and worker's compensation insurance premiums.
The parties are and shall be independent contractors.

 

20. OPERATIONS AND EXPENSES

 

Subject to the express provisions of this Agreement, the detailed operations and
activities of DISTRIBUTOR in acting as distributor for the Licensed Products
under this Agreement are subject to the sole control and management of
DISTRIBUTOR.

 

21. ASSIGNABILITY

 

a. Provided that LICENSEE complies with the provisions of subparagraph b. of
this Section 21, LICENSEE may freely assign its rights under this Agreement to
the purchaser in a sale of all or substantially all of the assets of LICENSEE,
or to the surviving entity in a merger of LICENSEE with and into another entity,
in either case without obtaining the prior consent of LICENSOR.

 

b. If at any time during the Term LICENSEE desires to assign its rights under
this Agreement as provided in subparagraph a. above in connection with either an
asset sale transaction or a merger transaction, or in the event Licensee desires
to sell the Gasifier (any such transaction, a “Proposed Transaction”), LICENSEE
shall first present to LICENSOR in writing the terms and conditions under which
the Proposed Transaction would be closed (the “Offer Notice”), which shall
constitute an offer by LICENSEE to close the Proposed Transaction with LICENSOR
on the terms and conditions set forth in the Offer Notice. LICENSOR shall have
sixty (60) days after receipt by LICENSOR of an Offer Notice (the “Exercise
Deadline”) within which to enter into a definitive and binding agreement
(without a financing contingency) for the Proposed Transaction on the same terms
and conditions as set forth in the Offer Notice, or to waive its right to close
the Proposed Transaction; and, if LICENSOR does execute said definitive and
binding agreement by the Exercise Deadline, LICENSOR shall have the same number
of days after the date of execution thereof as is contemplated in the Offer
Notice (the “Closing Deadline”) to close the Proposed Transaction. If LICENSOR
does execute said definitive and binding agreement by the Exercise Deadline, but
LICENSOR fails to close the Proposed Transaction by the Closing Deadline (for
any reason other than a default by LICENSEE), then LICENSEE shall not thereafter
be required to comply with the provisions of this subparagraph b. as a condition
to assignment, and LICENSEE may thereafter freely assign its rights under this
Agreement to the purchaser in a sale of all or substantially all of its assets,
or to the surviving entity in a merger with and into another entity, in either
case without obtaining the prior consent of LICENSOR. If LICENSOR gives written
notice of waiver of its right or fails to execute a definitive and binding
agreement for the Proposed Transaction by the Exercise Deadline, LICENSOR shall
be conclusively deemed to have waived its right to close the Proposed
Transaction with LICENSEE on the terms and conditions described in the Offer
Notice, and LICENSEE may thereafter close the Proposed Transaction with a third
party materially in accordance with the terms and conditions described in the
Offer Notice (including an assignment of all rights under this Agreement)
without the necessity of further notice to or consent from LICENSOR, provided
that such closing shall occur within 180 days after the Exercise Deadline.
Without limiting the foregoing, a sale or merger by LICENSEE in which the value
of the consideration to LICENSEE (or LICENSEE’s members, as applicable) is
greater than or not less than eighty percent (80%) of the value of the
consideration set forth in the Offer Notice shall be deemed to be materially in
accordance with the consideration set forth in the Offer Notice. If LICENSEE
does not close the Proposed Transaction materially in accordance with the terms
and conditions described in the Offer Notice within 180 days after the Exercise
Deadline, then LICENSEE may not assign its rights under this Agreement unless
LICENSEE again complies with the provisions of this subparagraph.

 



 9 

 

  

c. If LICENSEE closes a Proposed Transaction with a third party as provided in
subparagraph b. above, LICENSEE’s assignee (and any subsequent assignee) shall
not be required to comply with the provisions of subparagraph b. as a condition
to assignment, and LICENSEE’s assignee (and any subsequent assignee) may freely
assign its rights under this Agreement to the purchaser in a sale of all or
substantially all of its assets, or to the surviving entity in a merger with and
into another entity, in either case without obtaining the prior consent of
LICENSOR.

 

22. INTEGRATION

 

This Agreement constitutes the entire understanding of the parties, and revokes
and supersedes all prior agreements between the parties, including any option
agreements which may have been entered into between the parties, and is intended
as a final expression of their Agreement. It shall not be modified or amended
except in writing signed by the parties hereto and specifically referring to
this Agreement. This Agreement shall take precedence over any other documents
which may be in conflict with said Agreement.

 

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

 



 10 

 

  

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each executed this Agreement effective as of the date first set forth
above.

 





  MAGNEGAS CORPORATION       By:     Name: Ermanno Santilli   Title: President
and CEO   Date: November 10, 2015

 

 

  GREEN ARC SUPPLY, LLC        By:     Name: Clinton Rafe Dean   Title: Manager
  Date: November 10, 2015



 

 

 11 

 

 



EXHIBIT “A”

 

1. Licensed IP

 

The following trademarks (the “Trademarks”) are licensed pursuant to this
Agreement:

 



MagneGas (TM)

MagneTote(TM)

 



The following patents (the “Patents”) are licensed pursuant to this Agreement:

 

U. S. Patent No. 6,926,872 –issued on August 9, 2005, expires 2021 entitled
Apparatus and Method for Producing a Clean Burning Combustible Gas With Long
Life Electrodes and Multiple Plasma-Arc-Flows;

 

U. S. Patent No. 6,972,118– issued on December 6, 2005, expires 2021,entitled
Apparatus and Method for Processing Hydrogen, Oxygen and Other Gases;

 

U. S. Patent No. 7,780,924– issued August 24, 2010 expires 2026 entitled
Operating Under High Power, Pressure and Temperature Conditions to Produce A
Combustible Gas.

 

U. S. Patent No. 8,236,150 – issued on August 20, 2012, expires 2030, entitled,
"Plasma-Arc-Through Apparatus and Process for Submerged Electric Arcs."

 

U.S. Patent No. 6183604 – issued on August 11, 1999, expires 2019 entitled
“Durable and Efficient Equipment for the Production of Combustible Fuels.”

 

U.S. Patent No. 6540966 – issued on June 5, 2000, expires in 2020 entitled
“Apparatus and Method for Recycling Contaminated Liquid”

 

U.S. Patent No. 6673322 issued June 29, 2001, expires 2021 entitled “Apparatus
for Making a Highly Efficient, Oxygen Rich Fuels”

 

U.S. Patent No. 6663752 issued October 3, 2001 expires 2021 entitled “Clean
Burning Liquid Fuel Produced Via a Self Sustaining Processing of Liquid
Feedstock”

 

“Know-How” means proprietary and confidential technical information that
LICENSOR or any of its Affiliates has developed, Controlled or acquired or
currently or hereafter develops, Controls, or acquires relating to the Patents
or to the Licensed Products, regardless of whether patentable, including
operating procedures, engineering methods, production methods and processes,
performance data, test data, drawings, plans, specifications, techniques,
methods, manufacturing drawings, processes and reports.

 

“Affiliate” of a party shall mean any person directly or indirectly controlling,
controlled by or under common control of such party. For purposes of this
definition, “control” and “controlled” when used with respect to a person that
is an entity means the power to influence the management and policies of such
person, whether through the ownership of voting securities, by contract or
otherwise.

 



 12 

 

  

“Control,” “Controlled” and similar correlative terms, whether or not
capitalized, when used with respect to any of the IP or the Licensed Products,
means any and all rights, powers, privileges, and immunities held by a person
and such person’s Affiliates, whether by ownership, license, or otherwise.

 

2. Licensed Products

 

The following are the sole Licensed Products in this Agreement:

 

The production of MagneGas fuel for use in metal cutting or welding only. The
Licensed Products specifically exclude the Manufacturing of the Plasma Arc Flow
gasification system, and excludes the use of the gasification system for
sterilization or co-combustions.

 

3. Territory

 

The “Territory” is comprised of the Exclusive Territory and the Non-Exclusive
Territory.

 

a. The license granted to LICENSEE shall be exclusive in the Exclusive
Territory. The following shall constitute the original “Exclusive Territory” for
LICENSEE:

 

Louisiana Parishes

 

The Louisiana parishes listed on Schedule 1 to this Exhibit A.

 

Texas Counties

 

The Texas counties listed on Schedule 1 to this Exhibit A.

 

In order to maintain exclusivity in the Exclusive Territory, as defined above,
beginning with the fourth full year of the initial 10-year Term LICENSEE must
sell not less than an average of fifteen thousand six hundred (15,600) cubic
feet of MagneGas fuel per week, calculated annually. The first such annual
calculation shall be made on the fourth anniversary of the Commissioning Date
(as defined in the Purchase Agreement), and shall thereafter be made on each
subsequent anniversary of the Commissioning Date, as follows:

 

(Total cubic feet of MagneGas fuel sold by LICENSEE during period beginning on
the third anniversary of the Commissioning Date and ending on the date of
calculation) divided by (number of weeks from third anniversary of the
Commissioning Date to the date of calculation) equals (average cubic feet of
MagneGas fuel sold per week by LICENSEE).



 

Should minimum sales performance standards not be achieved, the exclusive
license granted herein shall become non-exclusive and the Exclusive Territory
shall thereafter be deemed part of the Non-Exclusive Territory.

 



 13 

 

 



b. The license granted to LICENSEE shall be non-exclusive in the Non-Exclusive
Territory. The following shall constitute the original “Non-Exclusive Territory”
for LICENSEE:

 

Oklahoma

Arkansas

Mississippi

Texas Counties not listed in Exclusive Territory

Louisiana Parishes not listed in Exclusive Territory

 

c. If at any time during the Term LICENSOR desires to grant to a third party an
exclusive license to use the IP to manufacture, distribute or sell Licensed
Products in the Non-Exclusive Territory (the “Proposed License”), LICENSEE has a
right of first refusal to obtain such a license on the following terms and
conditions: LICENSOR shall first provide LICENSEE with written notice (the
“First Refusal Notice”) of the Proposed License, enclosing therewith a true and
correct copy of the written agreement between LICENSOR and the intended
licensee, together with a sworn certification that said agreement evidences all
of the terms and conditions of the proposed license (the “Proposed Terms”) and
the identity of and contact information for the intended licensee. LICENSEE
shall have thirty (30) days after receipt by LICENSEE of a First Refusal Notice
(the “Exercise Deadline”) within which to enter into a written agreement with
LICENSOR to obtain the Proposed License on the Proposed Terms, or to waive such
right. If LICENSEE gives written notice of waiver of its right or fails to enter
into a written agreement with LICENSOR to obtain the Proposed License on the
Proposed Terms by the Exercise Deadline, LICENSEE shall be conclusively deemed
to have waived its right to acquire the Proposed License on the Proposed Terms,
and LICENSOR may thereafter grant the Proposed License on the Proposed Terms to
the licensee identified in the First Refusal Notice, provided that the
consummation of such grant shall occur within 90 days after the Exercise
Deadline. Upon consummation of the grant of the Proposed License to the licensee
identified in the First Refusal Notice, LICENSEE’s rights to manufacture,
distribute or sell (as applicable) Licensed Products in the portion of the
Non-Exclusive Territory covered by the Proposed License shall terminate. If
LICENSOR does not grant the Proposed License on the Proposed Terms to the
licensee identified in the First Refusal Notice within 90 days after the
Exercise Deadline, then no grant of a license may be made unless LICENSOR again
complies with the provisions of this paragraph.

 

 

 14 

 

 



Schedule 1

to Exhibit A

 

See Attached Map of Original Exclusive Territory, as described below:

 

For Texas: Exclusive Territory is the section that is blocked off in TX (bounded
by a thick black border).

For Louisiana: The Exclusive Territory is a 70-mile radius around each starred
city in Louisiana (up to the Louisiana border in the event 70 miles exceeds the
border in any specific case).

 





 15 

 